DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-25 are pending (claim set as filed on 04/09/2021).  

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-14, in the reply filed on 04/09/2021 is acknowledged.  
The traversal is on the ground(s) that the first screening step of Group I is a special technical feature (see p. 8 of Applicant’s response), that Groups I-V share that feature and, thus, have unity of invention. This is found persuasive, in part, in that the art cited in the restriction requirement, the Examiner agrees that Suzaki did not encompass the screening step. However, upon further consideration of new art, Wigley (WO 2012/125050 A1 – cited in IDS filed on 05/09/2019) does teach the method, as detailed in the §102 rejection below. Thus, the technical feature remains not a special technical feature in accordance to Rule 13.1. Moreover, the Examiner is rejoining Group II, claims 15-16, with Group I, claims 1-14, for examination. Therefore, all the method claims will be examined and all product claims will be withdrawn.
Furthermore, Groups IV and V, claims 19-20 and 21-22, respectively, do not recite the screening method. Thus, they do not share a technical feature a priori because note that Group 
Accordingly, product claims 17-22 and 25 are withdrawn from further consideration by the Examiner as being drawn to a non-elected invention (37 CFR 1.142(b)).  

Priority
This application filed 05/09/2019 is a 371 of PCT/JP2017/044161 (filed 12/08/2017) which claims benefit to five U.S. provisional applications: 62/488,069 (filed 04/21/2017), 62/449,122 (filed 01/23/2017), 62/449,118 (filed 01/23/2017), 62/434,427 (filed 12/15/2016), and 62/431,443 (filed 12/08/2016). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 23-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 23-24 recite “wherein the plant is not a legume” wherein this phrase is a negative limitation because “any negative limitation or exclusionary proviso must have basis in the original disclosure” (see MPEP 2173.05(i)). The instant specification recites “legume” two times, both in the background section and in both instances no exclusionary words are used. Furthermore, the instant specification recites “plant” but never uses text to exclude species or types of plants from the invention. Note that the instant specification recites “the species of the at least one plant used in the method of the present invention is not particularly limited, and any kind of plant can be used” (p.12, lines 4-5). Accordingly, this negative limitation is considered to be new matter because the specification does not have exclusionary proviso in the original disclosure.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-16, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wigley (WO 2012/125050 A1 – cited in IDS filed on 05/09/2019).
	Wigley’s general disclosure is related to a screening method to identify microorganisms that impart beneficial properties to plants as well as compositions and uses of them (see abstract and p. 3: Object).
	Regarding claim 1, a claim interpretation follows.  
Claim interpretation: claim 1 recites “partially soaked in a solution” but the specification does not precisely define this phrase or what “soaked” means. The broadest reasonable interpretation of this phrase includes, among other things, a plant in soil that is watered. The soil plus water will create a solution that will soak part of the plant.  
Wigley teaches a method of selecting microorganisms that imparts beneficial properties to a plant.  The method includes growing a plant in a growth medium that includes one or more microorganisms, applying one or more selective pressures during growth, and isolating one or more microorganisms from the plant (p.3, lines 11 – 21 and pp. 47-48, Example 1). Furthermore, the plants were watered three times a week (p. 57, Table 1). 
Regarding claims 2 and 10, Wigley also teaches repeating the process, outlined above, one or more times wherein the one or more microorganisms isolated are used in the repeated steps (p. 5, 1st ¶ and pp. 47 – 48 Example 1).  With respect to instant claim 10, each cycle includes growing plants in soil with the microorganisms and water, reading on soaking the roots in a solution containing the microorganisms in the first step.
Regarding claim 3, Wigley teaches increasing the stress level by increasing the number of nematodes (pp. 47 lines 25 – 27).
Regarding claim 4, Wigley teaches applying the same or different types of stress in successive repetitions of the cycle (p. 5, lines 13 – 15).
Regarding claims 5-6 and 15, in example 1, Wigley teaches "the microorganisms isolated from roots and stems/foliage, either as individual isolates in pure culture" (p. 47, lines 6-8) are applied to the plant growth medium (p. 47, line 10) and then the plants that are least affected by nematodes are selected and microorganisms are isolated from them and prepared as in step 2, and then the process from steps 2 to 3 are repeated (p. 47, lines 24 – 26).  Repeating the steps with microorganisms that are/can be isolates of pure culture, reads on the instant claim of culturing microorganisms in one or more culture media in the instantly claimed iterative process because, in step 2, the "microorganism(s) are mixed" (p. 47, line 11) or the microorganisms are added to the plant growth medium (p. 47, line 10), which means the microorganisms were cultured and then mixed in culture media for the plants.  Furthermore, since Wigley teaches the process from steps 2 to 3 may be repeated (p. 47, line 25), Wigley teaches repetitions or no repetitions, reading on instant claims 5 and 6.  Note that once the Wigley’s process is repeated, it reads on claim 15.
Regarding claim 7, Wigley teaches increasing or not increasing stress (p. 47, line 26 and p. 49, line 17).
claim 8, Wigley teaches applying one or more selective pressures during growth (p.3, line 18).
Regarding claims 11-12, Wigley teaches one or more selective pressures (p. 3, line 18) where the selective pressures can be biotic (p.4, line 1) or abiotic (p. 4, line 5) and wherein the abiotic pressure can be salt concentrations, temperature, pH, water, minerals, organic and inorganic nutrients, organic and inorganic toxins, and metals (p. 4, lines 5 – 8).
Regarding claims 13-14, Wigley teaches "the microorganism are obtained from any general terrestrial environment, including its soils" (p. 16, lines 28 – 29).
Regarding claim 16, Wigley teaches the growth medium should be taken broadly to mean natural, artificial, soil, hydroponic solutions, etc. (p. 25, lines 10 – 14), that the medium can be sterile or not sterile (p. 25, lines 23 – 24). Wigley also teaches “it should be appreciated that the media may be used alone or in combination with one or more other media” (p.25, lines 14 – 15), reading on the limitation of growing the plant hydroponically and transferring the plant to soil.
Regarding claims 23-24, Wigley teaches the method applies to wheat and rice (p.48: Example 2), which are cereals and, thus, not legumes.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wigley as applied to claims 1-8, 10-16, and 23-24 above, in view of Viscardi (Assessment of plant growth promoting activities and abiotic stress tolerance of Azotobacter chroococcum strains for a potential use in sustainable agriculture: September, 2016).
Wigley’s general disclosure is detailed above.
However, Wigley does not teach wherein the intensity of the abiotic stress is such that a survival rate of the plant grown under aseptic condition is less than 50%.
Viscardi’s general disclosure is related to Azotobacter chroococcum strains' ability to protect plants from abiotic stress (see title and abstract). Viscardi tested 106 bacterial strains to see which ones would symbiotically help plants resist salt and drought (abstract).
Viscardi teaches routine tests of bacteria with plants irrigated with three different saline concentrations: 0%, 0.5%, and 1% (p.852: Section 2.7, last two ¶s). Viscardi teaches these routine tests were performed aseptically, as explained next.  Viscardi teaches the tomato seeds for these routine experiments were sterilized (p. 852, left side, 3rd sentence) and grown in sterilized quartz sand (p.852, left side, 4th sentence) in controlled conditions (p. 852, left side, 5th sentence). Therefore, Viscardi teaches routine testing whereby the abiotic stress is varied as needed by the skilled artisan. 

It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to perform routine testing of different degrees of abiotic stress as taught by Viscardi. The skilled artisan would have been motivated to do so because Viscardi teaches “Preliminary results with salt stressed tomato plants, pre-treated with A. chroococcum 76A inoculum in the root-zone, confirmed the beneficial properties of this treatment to plant growth in saline environment” (p.857, right side, last sentence prior to Figure 4). Thus, Viscardi taught routine testing identified two different salt concentrations within which the bacteria was beneficial to the plant.  Increasing the concentration to an amount that would result in 50% of the plants dying is no more than routine experimentation with different concentrations. The MPEP at 2144.05 (II) states 

Conclusion
Method claims 1-16 and 23-24 were rejected.
Product claims 17-22 and 25 were withdrawn from consideration.
Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571) 272-8357.  The examiner can normally be reached between 7:30 – 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KEVIN GREENWOOD
Examiner, Art Unit 1653
/NGHI V NGUYEN/Primary Examiner, Art Unit 1653